UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-6148



ANDREW A. MORRISON,

                                              Plaintiff - Appellant,

          versus


JUAN ARRISUENO,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
99-2718-PJM)


Submitted:   June 30, 2000                 Decided:   July 19, 2000


Before WILKINS, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andrew A. Morrison, Appellant Pro Se. Michael Evan Blumenfield,
KRAMON & GRAHAM, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Andrew A. Morrison appeals the dismissal of his 42 U.S.C.A.

§ 1983 (West Supp. 2000) action.     We have reviewed the district

court’s order dismissing the action and find no reversible error.

See Morrison v. Arrisueno, No. CA-99-2718-PJM (D. Md. Dec. 27,

1999; & Feb. 3, 2000); see also Estelle v. Gamble, 429 U.S. 97, 106

(1976); Miltier v. Beorn, 896 F.2d 848, 851 (4th Cir. 1990).   Ac-

cordingly, we affirm.   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                 2